Citation Nr: 0835535	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating (i.e., a rating 
higher than zero percent) for lumbosacral spine degenerative 
facet changes at L3-4, L4-5, and L5-S1.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from August 
1989 to April 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
granted service connection for a lumbosacral spine 
degenerative facet changes at L3-4, L4-5, and L5-S1, and 
assigned an initial noncompensable (zero percent) rating 
effective retroactively from January 23, 2006, the date of 
receipt of the veteran's claim.  He wants a higher initial 
rating for this low back disability.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The veteran also filed a Notice of Disagreement (NOD) in 
response to an earlier May 2006 RO rating decision that had 
granted a higher rating for his 
service-connected right ankle disability.  However, after the 
RO issued him a Statement of the Case (SOC) in September 2006 
concerning that claim, he failed to perfect his appeal of 
that claim by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 
§ 20.200 (2007).  So the only claim currently before the 
Board concerns the propriety of the initial rating for his 
low back disability.


FINDING OF FACT

The veteran's lumbosacral spine disorder involving 
degenerative facet changes at L3-4, L4-5, and L5-S1 is 
manifested by limitation of forward flexion to 70 degrees 
with associated radiculopathy in the form of mild incomplete 
paralysis of the right sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability 
rating of 10 percent for the veteran's lumbosacral spine 
degenerative facet changes at L3-4, L4-5, and L5-S1.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5237 (2007).

2.  The criteria also are met for a separate initial 10 
percent rating for the associated radiculopathy - mild 
incomplete paralysis of the right sciatic nerve.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in December 2005, March 2006 and May 2006, all 
prior to the RO's initial adjudication of his claim in March 
2007 - keeping in mind that his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted in the March 2007 rating 
decision at issue.  The letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  A March 2006 letter also apprised him of the 
downstream disability rating and effective date elements 
of his claim.



In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U. S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who - the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007) - which the Court 
found had not been explicitly or implicitly overruled by the 
intervening decision of the U.S. Court of Appeals for the 
Federal Circuit in Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) 
- the Court held that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements.  "[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

In any event, here, as mentioned, the RO sent the veteran a 
Dingess letter in March 2006.  And pursuant to a more recent 
September 2007 deferred rating decision, pointing out that 
his claim had initially arisen in the context of him 
trying to establish his underlying entitlement to service 
connection (since granted), and that he was appealing the 
initial disability rating assigned, the RO sent him another 
Dingess letter later in September 2007.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his attorney 
identified.  In addition, he was examined for VA compensation 
purposes in August 2006, February 2007, and October 2007, 
including to assess the severity of his low back disability, 
which is now the determinative issue.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The reports of these examinations 
contain the required information to properly rate his low 
back disability.  38 C.F.R. § 4.2.  So there is no further 
development needed to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claim

In December 1993, the RO granted service connection for a 
tendon rupture of the right ankle.  Unfortunately, the 
veteran subsequently developed arthritis in his lumbosacral 
spine.  And although the medical evidence on file shows that 
his low back disability is not directly attributable to his 
military service, this evidence shows it nonetheless has been 
aggravated by his service-connected right ankle disability.  
Consequently, in the March 2007 rating decision on appeal, 
the RO granted service connection for the low back disability 
secondary to the right ankle disability, but only for the 
degree of disability over and above that existing prior to 
the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 
Vet. App. 439 (1995) (When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, he shall be 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation).  The RO therefore assigned an 
initial noncompensable disability rating, effective 
retroactively from January 23, 2006, the date of claim.



The RO attempted to differentiate the symptoms of the 
veteran's low back disability that are not service connected 
from those symptoms which are due to aggravation by his 
service-connected right ankle disability.  But the Board 
finds there is not sufficient medical evidence to make this 
distinction, even considering the results of his most recent 
VA compensation examination in October 2007, and therefore 
will consider all of his low back symptoms to be service 
connected for rating purposes.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (if VA cannot distinguish by 
competent medical opinion the extent of symptoms that are 
attributable to 
service-related causes from those that are not, VA must 
resolve all reasonable doubt in the veteran's favor and 
effectively presume that all symptoms in question are related 
to his military service, i.e., part and parcel of his 
service-connected disability); see, too, Howell v. Nicholson, 
19 Vet. App. 535, 540 (2006).

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  And as already alluded to, since the 
veteran's claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson, 12 Vet. App. at 121-22.

Diagnostic Code (DC) 5243 provides that ratings are based on 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.



The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.  A 20 percent rating is assigned 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237.

If it is shown he has disc disease, then the veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 
5235-5243.  Under this Formula, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating requires incapacitating episodes of at 
least two weeks but less than four weeks; and a 40 percent 
rating requires incapacitating episodes of at least four 
weeks but less than six weeks.  An incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bedrest and treatment "prescribed by a physician."  
Id.

With respect to incapacitating episodes, during the August 
2006 VA examination, the veteran stated that during severe 
flare-ups of his right ankle and back conditions he is 
essentially incapacitated.  But the record does not reflect, 
nor has he alleged, that he has ever been prescribed bedrest 
by a doctor for his low back disability.  So he cannot 
receive an initial compensable rating on this basis.



The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports an initial 10 percent rating 
for the veteran's low back disability for his orthopedic 
manifestations, but also with an additional separate 10 
percent rating for his neurological manifestations 
(associated radiculopathy affecting his right lower 
extremity).  The evidence for consideration includes two VA 
examination reports.  

More specifically, the August 2006 VA examination report 
shows the veteran's thoracolumbar spine (i.e., the 
combination of the thoracic and lumbar segments) demonstrated 
forward flexion of 80 degrees, extension of 25 degrees, right 
lateral flexion of 25 degrees, left lateral flexion of 20 
degrees, and rotation of 30 degrees in both directions (to 
the right and left sides), for a combined range of motion of 
210 degrees.  The examiner noted the veteran had a normal 
posture and smooth rhythmic mechanics.  When reexamined by VA 
in October 2007, the veteran's thoracolumbar spine 
demonstrated flexion of 70 degrees, extension of 20 degrees, 
right lateral flexion of 25 degrees, left lateral flexion of 
15 degrees, and lateral rotation of 30 degrees in both 
directions, for a combined range of motion of 190 degrees.  

Since these examination reports show flexion of 80 degrees 
and 70 degrees, a 10 percent rating is warranted for this 
orthopedic manifestation.  As explained, the General Rating 
Formula for Diseases and Injuries of the Spine provides a 
10 percent rating when, as here, forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees.

In reaching this decision, the Board also finds no basis to 
assign a disability rating higher than 10 percent concerning 
the orthopedic manifestations.  The VA examination reports 
clearly show the veteran's thoracolumbar spine demonstrated 
flexion greater 60 degrees, with a combined range of motion 
greater than 120 degrees, and that he had a normal gait and a 
normal spinal contour.

The Board also finds that a disability rating higher than 10 
percent is not warranted for the veteran's orthopedic 
manifestations based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered his complaints of low back pain.  During his 
October 2007 VA examination, he reported experiencing pain 
with motion, but the examiner found that motion was not 
limited by pain, fatigue, lack of endurance, incoordination 
or weakness.  So he has no additional disability, including 
additional limitation of motion, attributable to his pain, 
etc.  Hence, there simply is no basis to assign a disability 
rating higher than 10 percent based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  Id.  

Thus, the veteran's orthopedic manifestations of his low back 
disability warrant an initial 10 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  But the Board also finds that a separate, additional 
10 percent rating is warranted because the results of 
magnetic resonance imaging (MRI) and electromyography (EMG) 
in February 2007 show he has right lower extremity 
radiculopathy associated with his low back disability.  That 
is, he has mild incomplete paralysis of the sciatic nerve in 
this leg from the low back disability.  And Note (1) in the 
General Rating Formula for Diseases and Injuries of the Spine 
indicates that any associated objective neurological 
abnormalities should be evaluated separately under an 
appropriate DC.

DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this code, mild incomplete paralysis warrants a 10 percent 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  An 80 percent 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, the Board finds that 
the veteran's low back disability is manifested by mild 
incomplete paralysis of the right sciatic nerve, which 
warrants an initial 10 percent rating.  Of note, the August 
2006 VA examiner attributed the veteran's complaints of 
numbness in his right foot to his spine condition, although 
few neurological findings were objectively shown, as both 
lower extremities had normal muscle strength.  The February 
2007 EMG showed L4-5 radiculopathy, but found the right 
peroneal, posterior tibial, and sural nerves to be within 
normal limits.  Lastly, the October 2007 VA examiner 
attributed the veteran's complaints of numbness in his right 
foot to his right ankle disability, but attributed his 
complaints of numbness in his right leg to his low back 
disability.  Again, however, both lower extremities showed 
normal muscle strength.  It appears the only objective 
neurological finding was sensory loss of the lateral thigh 
and upper calf.  

These findings thus show the veteran has mild radiculopathy 
in his right lower extremity as a result of his service-
connected low back disability.  Therefore, a separate initial 
10 percent rating is warranted.  Since the only objective 
manifestation involves mild sensory loss of the right thigh, 
with no loss of muscle strength, there is no basis to assign 
an initial disability rating higher than 10 percent for his 
neurological manifestations associated with his low back 
disability.



For these reasons and bases, the Board finds that the 
evidence supports a higher 10 percent initial rating for the 
veteran's service-connected low back disability based on his 
orthopedic manifestations, as well as a separate 10 percent 
initial rating for his associated radiculopathy, i.e., 
neurological manifestations since the initial grant of 
service connection.  He has never been more than 10-percent 
disabled due to the orthopedic manifestations at any time 
since the effective date of his award.  He also has not been 
more than 10-percent disabled for the neurological 
manifestations at any time since the effective date of the 
award.  So the Board may not "stage" his rating under 
Fenderson.

But in effectuating this decision, the Board reminds the RO 
it is now required to combine the veteran's separate 10 
percent ratings for his orthopedic and neurological 
manifestations with the ratings already assigned for his 
other service-connected disabilities.  See 38 C.F.R. § 4.25.  


ORDER

A higher initial 10 percent disability rating is granted for 
the veteran's lumbosacral spine degenerative facet changes at 
L3-4, L4-5, and L5-S1, subject to the laws and regulations 
governing the payment of VA compensation.

Also, a separate 10 percent initial rating is granted for the 
associated radiculopathy, mild incomplete paralysis of the 
right sciatic nerve, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


